COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00394-CV


SANDRA JOYCE HEMPHILL                                               APPELLANT

                                        V.

LARRY MOFFETT                                                         APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      This is an attempted appeal from the trial court’s final judgment of October

1, 2013, in favor of Appellee Larry Moffett. On November 6, 2013, Appellant

Sandra Joyce Hemphill filed a notice of appeal from the trial court’s judgment.

See Tex. R. App. P. 25.1. On November 8, 2013, we notified Hemphill that her

notice of appeal appeared untimely and advised that we would dismiss her


      1
      See Tex. R. App. P. 47.4.
appeal for want of jurisdiction if she did not file a verified response by November

18, 2013, showing a reasonable explanation for the late notice of appeal. See

Tex. R. App. P. 10.2, 10.5(b), 26.1, 26.3(b), 42.3(a), 44.3.     Hemphill did not

respond; however, Moffett filed a motion to dismiss the appeal for want of

jurisdiction.

       Hemphill failed to file her notice of appeal within the thirty-day deadline

imposed by the appellate rules and failed to give a reasonable explanation for its

lateness, which divests this court of jurisdiction to hear her appeal. See Verburgt

v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).        Therefore, we grant Moffett’s

motion to dismiss and dismiss Hemphill’s appeal for want of jurisdiction. See

Tex. R. App. P. 42.1(a)(1), 42.3(a), 43.2(f).



                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: January 9, 2014




                                          2